


Exhibit 10.15

 

Fiscal 2012 Form

 

AAR CORP.

 

Director Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. Stock Benefit Plan (“Plan”), the
terms of which are hereby incorporated by reference herein, and in consideration
of the agreements of the Grantee herein provided, AAR CORP. a Delaware
corporation (“Company”), hereby grants to Grantee a restricted stock award
(“Award”), effective                      (“Date of Award”), of           
shares of common stock (“Common Stock”) of the Company, $1.00 par value (“Award
Shares”), subject to the forfeiture and nontransferability provisions hereof and
the other terms and conditions set forth herein:

 

1.                                       Acceptance By Grantee.  The Award is
conditioned upon the acceptance by the Grantee of the terms and conditions of
the Award as set forth in this Agreement.  The Grantee must confirm acceptance
of the Award and this Agreement on Smith Barney’s web site
(www.benefitaccess.com). If the Grantee does not accept the Award and this
Agreement within 30 days from the date of the notification of the Award, the
Award referenced herein shall expire unless the acceptance date is extended in
writing signed by the Company.

 

2.                                       Restrictions. The Grantee represents
that he is accepting the Award Shares without a view toward distribution of said
Award Shares and that he will not sell, assign, transfer, pledge or otherwise
encumber the Award Shares during the period commencing on the Date of Award and
ending on the date the restrictions applicable to such Award Shares are released
pursuant to paragraph 3 of this Agreement (“Restrictive Period”).

 

3.                                       Release of Restrictions. Subject to the
provisions of paragraph 4 below, the restrictions described in paragraph 2 above
shall be released with respect to the Award Shares on the first anniversary of
the Date of Award, except as follows:

 

(a)                                  In General.  If the Grantee’s membership on
the Company’s Board of Directors terminates prior to the last day of the
Restrictive Period for any reason other than death, Disability or Retirement,
the Grantee shall forfeit to the Company all Award Shares not previously
released from the restrictions of paragraph 2 hereof.

 

(b)                                 Retirement.  If the Grantee’s membership on
the Company’s Board of Directors terminates by reason of Retirement prior to the
last day of the Restrictive Period, the Restrictive Period shall terminate in
accordance with the restriction release schedule set forth above in the first
clause of this paragraph 3 as to the Award Shares not previously released;
provided, however, that if the Grantee dies after Retirement and prior to the
last day of the Restrictive Period, the Grantee’s date of death will be treated
as the date on which his membership on the Company’s Board of Directors has
terminated, and the provisions of paragraph 3(c) shall apply in determining the
release of restrictions as to the Award Shares not

 

--------------------------------------------------------------------------------


 

previously released.  For purposes of this Agreement, “Retirement” means the
Grantee’s voluntary termination of membership on the Company’s Board of
Directors at or after attaining age 65 with five or more consecutive years of
service as a non-employee member of the Company’s Board of Directors.

 

(c)                                  Death or Disability.  If the Grantee’s
membership on the Company’s Board of Directors terminates by reason of death or
Disability, the Restrictive Period shall terminate on the date of such death or
Disability.  For this purpose, “Disability” means the inability of the Grantee
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

 

(d)                                 Restrictive Covenant.  If at any time prior
to the Award Shares’ release from the restrictions hereunder, the Grantee,
without the Company’s express written consent, directly or indirectly, alone or
as a member of a partnership, group, or joint venture or as an employee,
officer, director, or greater than 1% stockholder of any corporation, or in any
capacity engages in any activity which is competitive with any of the businesses
conducted by the Company or its affiliated companies at any time during the
Grantee’s membership on the Company’s Board of Directors, the Grantee shall
forfeit to the Company all Award Shares not previously released from the
restrictions of paragraph 2 hereof.

 

4.                                       Change in Control. In the event of a
Change in Control of the Company, whether or not such change has the prior
written approval of the Continuing Directors, the Restrictive Period shall
terminate as to all Award Shares not previously released.

 

5.                                       Change in Outstanding Shares. In the
event of any change in the outstanding shares of Common Stock occurring through
stock splits, stock dividends, stock consolidations, spin-offs, other
distributions of assets to stockholders or assumption or conversion of
outstanding Awards due to an acquisition after the Date of Award, the Award
Shares shall be treated in the same manner in any such transaction as other
shares of Common Stock. Any additional shares of Common Stock received by the
Grantee with respect to the Award Shares in any such transaction shall be
subject to the same restrictions as are then applicable to those Award Shares
for which the additional shares have been issued.

 

6.                                       Rights of Grantee. As the holder of the
Award Shares, the Grantee is entitled to all of the rights of a stockholder of
AAR CORP. with respect to any of the Award Shares, when issued, including, but
not limited to, the right to receive dividends declared and payable since the
Date of Award.

 

7.                                       Shares. In aid of the restrictions set
forth in paragraph 2, the Grantee will be required to execute a stock power in
favor of the Company which will be cancelled upon release of restrictions with
respect to Award Shares released. Award Shares shall be held by the Company in
electronic book entry form on the records of the Company’s Transfer Agent,
together with the executed stock power, for the account of the Grantee until
such restrictions are

 

2

--------------------------------------------------------------------------------


 

released pursuant to the terms hereof, or such Award Shares are forfeited to the
Company as provided by the Plan or this Agreement. The Grantee shall be entitled
to the Award Shares as to which such restrictions have been released, and the
Company agrees to issue such Award Shares in electronic form on the records of
the Transfer Agent. Upon request by the Grantee, the Transfer Agent will
transfer such released Award Shares in electronic form to the Grantee’s broker
for the Grantee’s account or issue certificates in the name of the Grantee
representing the Award Shares for which restrictions have been released.

 

8.                                       Legend. The Company may, in its
discretion, place a legend or legends on any electronic shares or certificates
representing Award Shares issued to the Grantee that the Company believes is
required to comply with any law or regulation.

 

9.                                       Committee Powers. The Committee may
subject the Award Shares to such conditions, limitations or restrictions as the
Committee determines to be necessary or desirable to comply with any law or
regulation or with the requirements of any securities exchange. At any time
during the Restrictive Period, the Committee may reduce or terminate the
Restrictive Period otherwise applicable to all or any portion of the Award
Shares.

 

10.                                 Postponement of Distribution. 
Notwithstanding anything herein to the contrary, the distribution of any portion
of the Award Shares shall be subject to action by the Board taken at any time in
its sole discretion (i) to effect, amend or maintain any necessary registration
of the Plan or the Award Shares distributable in satisfaction of this Award
under the Securities Act of 1933, as amended, or the securities laws of any
applicable jurisdiction, (ii) to permit any action to be taken in order to
(a) list such Award Shares on a stock exchange if the Common Stock is then
listed on such exchange or (b) comply with restrictions or regulations incident
to the maintenance of a public market for its Shares of Common Stock, including
any rules or regulations of any stock exchange on which the Award Shares are
listed, or (iii) to determine that such Award Shares and the Plan are exempt
from such registration or that no action of the kind referred to in
(ii)(b) above needs to be taken; and the Company shall not be obligated by
virtue of any terms and conditions of this Award or any provision of this
Agreement or the Plan to issue or release the Award Shares in violation of the
Securities Act of 1933 or the law of any government having jurisdiction
thereof.  Any such postponement shall not shorten the term of any restriction
attached to the Award Shares and neither the Company nor its directors or
officers shall have any obligation or liability to the Grantee or to any other
person as to which issuance under the Award Shares was delayed.

 

11.                                 Miscellaneous.

 

(a)                                  The Award and this Agreement shall be
construed, administered and governed in all respects under and by the laws of
the State of Illinois.

 

(b)                                 Capitalized terms used herein and not
defined herein will have the meanings set forth in the Plan.

 

3

--------------------------------------------------------------------------------


 

(c)                                  This Agreement has been examined by the
parties hereto, and accordingly the rule of construction that ambiguities be
construed against a party which causes a document to be drafted shall have no
application in the construction or interpretation hereof. If any part of this
Agreement is held invalid for any reason, the remainder hereof shall
nevertheless remain in full force and effect.

 

(d)                                 This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and any prior
understanding or representation of any kind antedating this Agreement concerning
such subject matter shall not be binding upon either party except to the extent
incorporated herein. No consent, waiver, modification or amendment hereof, or
additional obligation assumed by either party in connection herewith, shall be
binding unless evidenced by a writing signed by both parties and referring
specifically hereto. No consent, waiver, modification or amendment with respect
hereto shall be construed as applicable to any past or future events other than
the one in respect of which it was specifically made.

 

(e)                                  This Agreement shall be construed
consistent with the provisions of the Plan and in the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control and any terms of this Agreement which conflict with Plan
terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 630/227-2050; fax 630/227-2059.

 

****************

 

By accepting this Agreement, you irrevocably agree to be bound by the terms
hereof.  To accept this Agreement, please follow the procedures set forth below:

 

Step 1:

 

View your Award Summary (confirm that the number of shares awarded is correct)

 

 

 

Step 2:

 

Read and review the documentation.

 

 

 

Step 3:

 

Confirm the review/acceptance of your Award and this Agreement.

 

 

 

Step 4:

 

Receive an online confirmation of your acceptance.

 

4

--------------------------------------------------------------------------------
